         Case 19-40161              Doc 4       Filed 02/26/19           Entered 02/26/19 16:43:20                   Desc Main
                                                   Document              Page 1 of 4
                                                UNITED STATES BANKRUPTCY COURT
                                               FOR THE MIDDLE DISTRICT OF GEORGIA


DEBTOR(S)                                                                                 Chapter 13
KALISHA NICOLE STEPHENS                                                                   Case No. 19-40161

                                                                                              Check if this is a modified plan and list below
                                                                                          the sections of the plan that have been changed.
                                                        CHAPTER 13 PLAN
                                                   MIDDLE DISTRICT OF GEORGIA
                                                     (NOT OFFICIAL FORM 113)
Part 1: Notices
To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial rulings may not
be confirmable. In the following notice to creditors and statement regarding your income status, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to confirmation at least 7 days before the date set for the hearing on confirmation unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan. The following matters may be of
importance to you. Debtors must check one box on each line to state whether the plan includes each of the following items. If an
item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan. Any
nonstandard provisions placed in any part other than Part 6 are void.
                  Limit the Amount of a Secured Claim: The plan seeks to limit
                  the amount of a secured claim, as set out in Part 3, Section 3.5,
      1.1.
                  which may result in a partial payment or no payment at all to the
                                                                                                 Included          Not Included
                  secured creditor.
                  Avoidance of Liens: The plan requests the avoidance of a
      1.2.        judicial lien or nonpossessory, nonpurchase-money security                     Included          Not Included
                  interest as set out in the Nonstandard Provisions Part 6.

                 Nonstandard Provisions: The plan sets out Nonstandard
     1.3.        Provisions in Part 6.
                                                                                               Included          Not Included

1. 4 Income status of debtor(s) as stated on Official form 122-C1
Check One:
                             The current monthly income of the debtor(s) is less than the applicable median income specified
                          in 11 U.S.C. § 1325(b)(4)(A).
                             The current monthly income of the debtor(s) is not less than the applicable median income specified
                          in 11 U.S.C. § 1325(b)(4)(A).

Part 2: Plan Payments and Length of Plan
2.1. Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the debtor(s) (or the
                  debtor's(s’) employer) shall pay to the Trustee the sum of $655 monthly.

2.2. Additional Payments: Additional Payments of $_____________will be made on _________________________ from
                   _________________________. (Source)

2.3. Plan Length: If the debtor's(s’) current monthly income is less than the applicable median income specified in 11 U.S.C. §1325(b)(4)(A)
the debtor(s) will make a minimum of 36 monthly payments.
If the debtor's(s’) current monthly income is not less than the applicable median income specified in 11 U.S.C. § 1325(b)(4)(A) the debtor(s)
will make payments for a minimum of 57 months.

Part 3: Treatment of Secured Claims
From the payments so received, the Trustee shall make disbursements to allowed claims as follows:
3.1. Long Term Debts: The monthly payments will be made on the following long-term debts (including debts secured by the debtor’s(s’)
principal residence): (Payments which become due after the filing of the petition but before the month of the first payment designated here
                    will
be added to the pre-petition arrearage claim.)

NAME OF CREDITOR                        MONTH OF FIRST PAYMENT                     MONTHLY                       CHECK IF
                                            UNDER PLAN                          PAYMENT AMOUNT              PRINCIPAL RESIDENCE
NONE
          Case 19-40161              Doc 4        Filed 02/26/19           Entered 02/26/19 16:43:20                    Desc Main
                                                     Document              Page 2 of 4
                                                                                                                            √


3.2. Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including debts secured by the
debtor’s(s’) principal residence) where the last payment is due after the last payment under the plan. If no monthly payment is designated, the
arrearage claims will be paid after the short term secured debts listed in Section 3.3 and 3.5.

NAME OF CREDITOR                         ESTIMATED AMOUNT DUE                                ARREARS THROUGH DATE
NONE

Any claim for mortgage arrears shall be paid pursuant to the Proof of Claim subject to Debtor’s objection.

3.3. Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured by a purchase
money security interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy petition, or, if the collateral for
the debt is any other thing of value, the debt was incurred within 1 year of filing. See § 1325(a). The claims listed below will be paid in full as
allowed.

NAME OF                        AMOUNT                 INTEREST              COLLATERAL                               MONTHLY
CREDITOR                        DUE                     RATE                                                         PAYMENT
CHRYSLER CAPITAL               $28,500                   5%                              2018 JEEP                                  $540

3.4. Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments will be made to the following
secured creditors and holders of executory contracts after the filing of a proof of claim by the creditor. These payments will be applied to
reduce the principal of the claim.

NAME OF CREDITOR                                                        ADEQUATE PROTECTION AMOUNT
CHRYSLER CAPITAL                                                                 $100

3.5. Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors who are subject to
cramdown, with allowed claims will be paid as follows:
If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
If you do not intend to cram down the claim, enter “debt” as the value.

NAME OF                        AMOUNT           VALUE             INTEREST              COLLATERAL                  MONTHLY
CREDITOR                        DUE                                 RATE                                            PAYMENT AMOUNT
NONE

3.6. Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is surrendering the collateral for a
specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should be indicated in Part 6 Nonstandard
Provisions. Upon confirmation of this plan, the stay under § 362(a) will terminate as to the collateral only and the stay under § 1301 will
terminate in all respects unless the debt is listed as a classified debt in Paragraph 5.3 of the plan. An allowed unsecured claim resulting from
the disposition(s) of the collateral will be treated as unsecured.

NAME OF CREDITOR                                                        DESCRIPTION OF COLLATERAL
NONE

3.7. Debts Paid by Debtor(s): The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                                   COLLATERAL                                          BEGINNING DATE
FED LOAN SERVICING                                 STUDENT LOANS                                       DEFERRED

3.8. Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part 6
Nonstandard Provisions.

Part 4: Treatment of Fees and Priority Claims
4.1. Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250 to be paid as follows: (SELECT ONE)

                        Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases.
                        Hourly billing: Attorneys are required to file an application for compensation with the Court, including an itemization
                    of their time, in accordance with the Administrative Order on Attorney Fees in Chapter 13 Cases.

4.2. Trustee’s Fees: Trustee’s fees are governed by statute and may change during the course of the case.

4.3. Domestic Support Obligations: The following domestic support obligations will be paid over the life of the plan as follows: These
payments will be made simultaneously with payment of the secured debt to the extent funds are available and will include interest at the rate
of ___%. (If this is left blank, no interest will be paid.)
          Case 19-40161              Doc 4        Filed 02/26/19            Entered 02/26/19 16:43:20                   Desc Main
                                                     Document               Page 3 of 4

NAME OF CREDITOR                                                                                       PAYMENT AMOUNT
NONE

4.4. Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.3 will be paid in full over the life of the plan as
funds become available in the order specified by law.

NAME OF CREDITOR                                   AMOUNT DUE                                  COLLATERAL
NONE

Part 5: Treatment of Non-Priority Unsecured Claims
5.1.     Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters (these are not
cumulative; debtor(s) will pay the highest of the three):

(a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $0 to the non-priority unsecured creditors in order to be
eligible for a discharge, unless debtor(s) includes contrary provisions in Part 6 Nonstandard Provisions along with sufficient legal reason
justifying the excusal from meeting this requirement.

(b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive $0. Debtor(s) will pay this amount to the
priority and other unsecured creditors in order to be eligible for discharge in this case.

(c) The debtor(s) will pay $0 to the general unsecured creditors to be distributed pro rata.

5.2. General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will be paid (CHOOSE ONLY
ONE):

(a) 0% dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a), 5.1(b), or 5.1(c) and the debtor(s)
makes payment for the applicable commitment period as indicated in Part 2 Section 2.4.

(b)The debtor(s) anticipates unsecured creditors will receive a dividend of 0%, but will also pay the highest amount shown in paragraph
5.1(a), 5.1(b), or 5.1(c) above. All creditors should file claims in the event priority and secured creditors do not file claims and funds become
available for distribution.

5.3. Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the debtor(s) is proposing to pay less
than 100%, or to pay a regular monthly payment, those proposals should appear in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                    COLLATERAL                                         REASON FOR CLASSIFICATION
NONE

5.4. Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are assumed. All other
executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a lease, an explanation of those payments should be
included in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                                        DESCRIPTION OF COLLATERAL
NONE

5.5. Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the possession of the Trustee or the
debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding § 1327(b), except as otherwise provided in Part 6
Nonstandard Provisions below. Property of the estate not paid to the Trustee shall remain in the possession of the debtor(s). All property
in the possession and control of the debtor(s) at the time of confirmation shall be insured by the debtor(s). The Chapter 13 Trustee will not
and is not required to insure such property and has no liability for injury to any person, damage or loss to any such property in possession and
control of the debtor(s) or other property affected by property in possession and control of the debtor(s).

5.6. Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any claim in the plan confirmed in
this case, all lien avoidance actions or litigation involving the validity of liens or preference actions will be reserved and can be pursued after
confirmation of the plan. Successful lien avoidance or preference action will be grounds for modification of the plan.

Part 6: Nonstandard Provisions
Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set forth below. These plan
provisions will be effective only if the applicable box in Part 1 of this plan is checked and any nonstandard provisions placed elsewhere in
the plan are void.

          (1) Upon completion of plan payments, all non-purchase money security liens and/or judicial/statutory liens in favor
              of the following creditors shall be avoided pursuant to 11 U.S.C. §522(f), and said creditors shall cancel said lien
              of record within fifteen (15) days of such notice: A) GEICO, B) LOAN SOUTH; C) SOUTHERN FINANCE;
              AND D) WORLD FINANCE.
          Case 19-40161              Doc 4        Filed 02/26/19           Entered 02/26/19 16:43:20                    Desc Main
                                                     Document              Page 4 of 4
          (2) Upon completion of plan payments to secured creditors, Chrysler Capital, shall release its lien and transfer title
              of the 2018 Jeep Renegade to the Debtor.



Part 7: Attorney Signature

7.1. Certification: The debtor's(s’) attorney certifies that all provisions of this plan substantially conform to the Official Form of the Middle
District of Georgia, except for language contained in Part 6: Nonstandard Provisions.



 /s/ Valerie G. Long_________________                                             Date: 02/26/2019
Valerie G. Long, Attorney at Law
3006 University Avenue
Columbus, GA 31907
706-940-0594
GA Bar # 457485
LawofficeVGLong@yahoo.com
